Citation Nr: 0838210	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  02-16 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for non-service-connected disability 
pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The service department has certified that the veteran had two 
periods of active duty in the U.S. Navy.  His first period of 
service was from May 1960 to May 1964, and ended with an 
honorable discharge.  His second period of service was from 
August 1964 to November 1966, and ended with a discharge 
under other than honorable conditions.

This matter came before the Board of Veterans' Appeals 
(Board) from an October 2001 administrative decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) which determined that the veteran lacks basic 
eligibility for non-service-connected disability pension.  In 
December 2001, the veteran appeared for a personal hearing 
before a local Hearing Officer at the RO.  In November 2003, 
the Board issued a decision in this matter, denying the 
veteran's claim.  In December 2003, the veteran filed a 
Motion for Reconsideration, which the Board denied by letter 
dated in February 2004.  He also filed an appeal with the 
U.S. Court of Appeals for Veterans Claims (Court).  In March 
2007, the Court issued a Memorandum Decision which vacated 
the Board's November 2003 decision and remanded the matter 
for further proceedings consistent with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

As noted above, in March 2007, the Court issued a Memorandum 
Decision which vacated the Board's November 2003 decision and 
remanded the matter for further proceedings consistent with 
the decision.  The Court noted that VA had pointed to four 
documents as providing adequate 38 U.S.C.A. § 5103(a) notice, 
but concluded that the veteran had not been adequately 
notified of what evidence would substantiate his claim.  The 
Court noted that a failure to provide notice of what evidence 
a claimant should submit to substantiate his claim is an 
error that is presumptively prejudicial, citing Overton v. 
Nicholson, 20 Vet. App. 427, 434-435 (2006).  Because the 
Board cannot cure a notice error, the case must be remanded 
to the RO for compliance with the Court's decision.  

On remand, a corrective notice letter should be sent to the 
veteran, notifying him of any information, and any medical or 
lay evidence, necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 C.F.R. § 3.159(b)(1) (2008).  
Since this notice will be provided after the initial 
adjudication in this matter, such a timing error can be cured 
by subsequent legally adequate VCAA notice, followed by 
readjudication of the claim, as in a Supplemental SOC (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 
2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and the 
case law cited above which:  (a) notifies 
him of the evidence and information 
necessary to substantiate his claim; (b) 
informs him of the information and 
evidence that VA will seek to provide; and 
(c) informs him of the information and 
evidence he is expected to provide.  

2.  If any benefit sought on appeal 
remains denied, furnish to the veteran and 
his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

